EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rack transport mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mandar Joshi on August 23, 2021.
The application has been amended as follows: 
1.	(Currently Amended) A sample loading system comprising:
a plurality of pairs of sample loading positions, each pair of sample loading positions comprising an internal sample loading position that is inside an enclosure and an external sample loading position that is outside the enclosure, each sample loading position comprising a rack loading slot, wherein a sample rack is positioned thereon, the sample rack having a slot configured to receive a sample container, wherein the rack loading slot comprises an internal ridge dimensioned to: prevent a container having a maximum bottom diameter above a threshold from contacting the bottom of the sample container slot and allow a container having a maximum bottom diameter below a threshold to contact the bottom of the sample container slot;
a plurality of tracks, wherein each of the plurality of tracks links the external sample loading position to the internal sample loading position of a pair from the plurality of sample loading positions, wherein each track comprises a rack transport mechanism that automatically transports the sample rack between the external sample loading position and the internal sample loading position;
a camera connected to a conveyor that conveys the camera to an imaging position adjacent to each track such that the camera generates an image of the sample container when present in the slot; and
a computing device, operably connected to the camera, comprising a non-transitory computer readable medium storing instructions that, when executed by the computing device, cause the computing device to determine from the image:
a) the type of sample container present in the slot;
b) the size of the sample container present in the slot;
c) whether the sample container is capped or uncapped; or
d) a combination thereof.

2.	(Original) The system according to Claim 1, wherein the sample rack comprises a plurality of slots each dimensioned to receive a sample container.

3.	(Original) The system according to Claim 2, wherein the camera generates an image of each sample container, if present, in each of the plurality of slots during transport of the sample rack.

4.	(Original) The system according to Claim 3, wherein the conveyor pauses the transport of the sample rack during the generation of the image.

5.	(Previously Presented) The system according to Claim 1, wherein the sample rack comprises a removable part.

6.	(Original) The system according to Claim 5, wherein the non-transitory computer readable medium further stores instructions that, when executed by the computing device, cause the computing device to determine from the image whether the removable part is present or absent.

7.	(Original) The system according to Claim 6, wherein the removable part is a cap retention bar. 

8.	(Previously Presented) The system according to Claim 1, wherein the sample loading system further comprises a user access barrier.

9.	(Original) The system according to Claim 8, wherein the user access barrier comprises a comb structure through which each rack passes during transport between the external loading position and the internal loading position. 

10.	(Previously Presented) The system according to Claim 1, wherein external loading positions are present on a loading shelf that pivots between a closed loading position and an open loading position.

11.	(Original) The system according to Claim 10, wherein the loading shelf further comprises a loading shelf position indicator.

12.	(Previously Presented) The system according to Claim 1, wherein the non-transitory computer readable medium further stores instructions that, when executed by the computing device, cause the computing device to determine which of the plurality of slots contain a sample container. 

13.	(Previously Presented) The system according to Claim 1, wherein the slot comprises a plurality of spring arms that center the sample container in the slot.

14.-16	(Cancelled)

17.	(Previously Presented) The system according to Claim [[14]] 1, wherein the internal ridge comprises a wire affixed to an internal wall of the slot.

18.	(Previously Presented) The system according to Claim 1, wherein the sample loading system comprises a barcode reader.

19.	(Original) The system according to Claim 18, wherein the barcode reader scans a barcode, when present, on the sample rack.

20.	(Previously Presented) The system according to Claim 18, wherein the barcode reader scans a barcode, when present, on the sample container.

21.	(Previously Presented) The system according to Claim 18, wherein the barcode reader is operably connected to a computing device comprising a non-transitory computer readable medium storing instructions that, when executed by the computing device, cause the computing device to obtain data from the barcode.

22.	(Original) The system according to Claim 21, wherein the data obtained from the barcode comprises sample information, assay information, or both.

23.	(Previously Presented) The system according to Claim 18, wherein the camera serves as the barcode reader.

24.	(Previously Presented) The system according to Claim 1, wherein a wall of the slot comprises a gap through which the camera images the sample container.

25.	(Previously Presented) The system according to Claim 1, wherein each external sample loading position further comprises a sensor that detects the presence of a sample rack in the external sample loading position.

26.	(Previously Presented) The system according to Claim 1, wherein each internal sample loading position further comprises a sensor that detects the presence of a sample rack in the internal sample loading position.

27.	(Cancelled)

28.	(Previously Presented) The system according to Claim 1, wherein the rack transport mechanism comprises a stepper motor.

29.	(Previously Presented) The system according to Claim 26, wherein the rack transport mechanism comprises an arm that contacts and transports the sample rack from the external loading position to the internal loading position. 

30.	(Original) The system according to Claim 28, wherein the arm is configured to engage a tab asymmetrically positioned on an end of the rack.

31.	(Previously Presented) The system according to Claim 29, wherein the arm contacts and transports the sample rack from the internal loading position to the external loading position. 

32.	(Previously Presented) The system according to Claim 1, wherein the sample loading system further comprises an indicator light to provide feedback to a user.
33.	(Original) The system according to Claim 32, wherein the indicator light indicates a state of the sample rack, the external sample loading position, the internal sample loading position, the sample loading system or a combination thereof.

34.	(Previously Presented) The system according to Claim 1, wherein the sample loading system is operably connected to an automated sample processing device.

35.	(Original) The system according to Claim 34, wherein the sample loading system allows for loading of a sample into the automated sample processing device without interruption of the automated sample processing device.

36.	(Previously Presented) The system according to Claim 34, wherein the automated sample processing device comprises an automated sample analysis system.

37.	(Original) The system according to Claim 36, wherein the sample loading system allows for loading of a sample into the automated sample analysis system while the automated sample analysis system is performing an assay of a previously loaded sample. 

38.-89.	 (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner considers the new discovered reference to Barmettler et al., (US 2017/0153260) to be the closest prior art.  However, none of the known references, including Barmettler, teach or fairly suggest a plurality of pairs of sample loading positions, each pair of sample loading positions comprising an internal sample loading position that is inside an enclosure and an external sample loading position that is outside the enclosure, each sample loading position comprising a rack loading slot, wherein a sample rack is positioned thereon, the sample rack having a slot configured to receive a sample container, wherein the rack loading slot comprises an internal ridge dimensioned to: prevent a container having a maximum bottom diameter above a threshold from contacting the bottom of the sample container slot and allow a container having a maximum bottom diameter below a threshold to contact the bottom of the sample container slot. Moreover, Barmettler does not teach or suggest the computing device performing all of the image determinations a-d defined in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798